IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41193
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ISMAEL PERALES-GARZA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-313-1
                      --------------------
                       September 17, 2002

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ismael Perales-Garza (“Perales”) appeals his sentence

following his guilty-plea conviction for possession with intent

to distribute 47.44 kilograms of cocaine.   Perales argues that

the district court erred in denying application of the safety-

valve provided in U.S.S.G. § 5C1.2 because he timely provided to

the Government truthful information concerning the offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41193
                                 -2-

     Factual findings made by the district court in connection

with its U.S.S.G. § 5C1.2 analysis are reviewed for clear error.

United States v. Wilson, 105 F.3d 219, 222 (5th Cir. 1997).

Here, the district court’s determination that Perales was not

truthful is supported by the record, which establishes that

Perales did not satisfy his “burden of ensuring that he has

provided all the information and evidence regarding the offense

to the Government.”    United States v. Flanagan, 80 F.3d 143, 146-

47 (5th Cir. 1996).    Therefore, the district court did not err in

finding that Perales had not satisfied the requirements of

U.S.S.G. § 5C1.2(5).

     Perales’ sentence is AFFIRMED.